            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
INDOCARB CORPORATION, INC.,              )
                                         )
a Delaware Corporation registered        ) 2:19-cv-889
in Pennsylvania,                         )
                                         ) Magistrate Judge Maureen P. Kelly
                                         )
             Plaintiff,                  ) Judge J. Nicholas Ranjan
                                         )
      vs.                                )
                                         )
SANTHOSH KUMAR                           )
                                         )
MADHAVAN, an individual, and             )
INDOCARB AC LLC, a                       )
Pennsylvania Limited Liability           )
                                         )
Corporation,                             )
                                         )
                                         )
             Defendants.                 )

            MEMORANDUM OPINION AND ORDER
      ADOPTING REPORT AND RECOMMENDATION [ECF 45]
      This case arises from Indocarb Corporation, Inc.’s claim that its former
employee, Santhosh Kumar Madhavan, stole its assets, trade secrets, and
intellectual property and diverted them to an entity he controlled with a
similar name, Indocarb AC LLC. Before considering the merits of this dispute,
however, the Court has to decide two threshold questions related to
arbitration: (1) whether there is an agreement to arbitrate; and (2) who decides
the scope of that agreement.   In her Report and Recommendation [ECF 45],
Magistrate Judge Kelly concluded that a valid agreement to arbitrate exists
and that the arbitrator should decide which claims are subject to arbitration.
Because no party filed timely objections, the Court will apply a deferential,
plain-error standard of review to the Report and Recommendation. Magistrate
Judge Kelly’s conclusions were not plain error for two reasons.



                                      -1-
      First, the parties do not dispute that Indocarb and Mr. Madhavan
entered into a Transition Agreement. That agreement broadly provides that
“any disagreement arising under this Agreement that is not resolved by
agreement between the parties, will be resolved by arbitration in accordance
with the rules of the American Arbitration Association.” Before Magistrate
Judge Kelly, Indocarb tried to avoid arbitration by arguing that Mr. Madhavan
procured the Transition Agreement (including, specifically, a release provision
within that agreement) by fraud. But to avoid arbitration, Indocarb needed to
attack specifically the agreement to arbitrate, not the broader contract
containing that agreement or other provisions of that contract. Indocarb,
despite many opportunities, has not come forward with any reason the
agreement to arbitrate should be set aside.
      Second, the parties incorporated the American Arbitration Association’s
rules in their arbitration provision. Although still an open issue in the Third
Circuit, most courts have held that incorporating those rules means the parties
delegated to the arbitrator the responsibility of deciding which claims are
arbitrable. Following that line of cases, Magistrate Judge Kelly concluded that
the Court cannot address Indocarb’s arguments that its claims do not “arise”
under the Transition Agreement. It was not plain error for Magistrate Judge
Kelly to follow the majority view on an open issue.
      Finally, the fact that Indocarb AC LLC is not a party to the Transition
Agreement does not change the outcome. Indocarb’s claims against Indocarb
AC LLC are so intertwined with the claims against Mr. Madhavan that
allowing them to proceed in this Court would be a mistake. Magistrate Judge
Kelly properly stayed the entire case pending the conclusion of the parties’
arbitration proceedings.


                                     -2-
     The Court therefore adopts Magistrate Judge Kelly’s Report and
Recommendation, denies Defendants’ motion to dismiss, and grants
Defendants’ motion to stay.
               FACTUAL & PROCEDURAL BACKGROUND
     Based on its general misappropriation of assets theory, Indocarb brings
nine claims:

               Count                Cause of Action
                       False designation, false origin, and unfair
                 1     competition in violation of the Lanham
                       Act, 15 U.S.C. § 1051, et seq.
                       Theft of trade secrets in violation of the
                 2     Federal Trade Secrets Act of 2016, 18
                       U.S.C. § 1836
                       Unauthorized access and use of computer
                 3     records in violation of the Computer
                       Fraud and Abuse Act, 18 U.S.C. § 1030
                       Violation of Pennsylvania Uniform Trade
                 4
                       Secrets Act, 12 Pa. C.S. § 5302
                       Tortious interference with existing and
                 5
                       prospective contractual relationships
                 6     Conversion
                 7     Breach of contract
                       Conversion of computer proprietary
                 8
                       information
                 9     Breach of fiduciary duty and obligation

[ECF 1]. Indocarb also seeks a preliminary injunction. [ECF 3; ECF 4].
Indocarb asks the Court to enjoin Mr. Madhavan’s operation of a competing
business in the United States. [Id.]. It also asks the Court to order Mr.
Madhavan to account for and return assets owned by Indocarb. [Id.].
     In response, Defendants’ moved to dismiss or stay the case pending
arbitration. [ECF 9]. In support of their motion, Defendants point to an


                                      -3-
arbitration provision in the Transition Agreement signed by Mr. Madhavan
and Mr. M.M. Abdul Basheer, President of Indocarb. [ECF 9, at ¶ 5; ECF 9-4].
Mr. Basheer confirmed that he executed the Transition Agreement on behalf
of Indocarb. [ECF 1-10].
         The purpose of the Transition Agreement was to continue Mr.
Madhavan’s employment with Indocarb as a consultant for a six-month period.
During that time, he would “identify markets for the remaining [saleable]
inventory in [Indocarb’s] warehouse, disposition of machinery and any other
assets, and other duties and responsibilities as required which are consistent
with duties and responsibilities of persons in similar executive capacities for
daily functioning of the Corporation till closure is effected.” [ECF 9-4, at §
2.01].
         Article 6 of the Transition Agreement establishes Mr. Madhavan’s “Post-
Termination Obligations,” including his obligation to return “all written
confidential information” and all “property” in his possession. [ECF 9-4, at §
6.02].
         Article 9 of the Transition Agreement contains an arbitration clause,
which states that “any disagreement arising under this Agreement that is not
resolved by agreement between the Parties, will be resolved by arbitration in
accordance with the rules of the American Arbitration Association.” [ECF 9-4,
at § 9.01].
         Before this case was filed, Mr. Madhavan started arbitration
proceedings. [ECF 9, at ¶¶ 14-16]. Since then, these events have occurred in
the arbitration:




                                       -4-
          Date                                      Event
      July 3, 2019           Indocarb filed its answer and counterclaim
                             Administrative conference held; parties agreed to
      July 22, 2019          apply the AAA’s International Dispute
                             Resolution Procedures
   September 6, 2019         Arbitrator selected
                             Defendants submitted response to Indocarb’s
   September 13, 2019
                             counterclaim
                             Indocarb filed the Complaint from this case as “a
   September 18, 2019        supplement to the Answer and Counterclaim of
                             Respondents filed on July 3, 2019”
                             Preparatory conference held; arbitrator issued
                             First Pre-hearing Order stating that “[t]he
    October 15, 2019
                             parties will file submissions on the arbitral
                             jurisdiction issue[.]”

    October 25, 2019         Parties file submissions on arbitral jurisdiction
                             Arbitrator issued the “Second Pre-hearing order –
    November 8, 2019         jurisdiction,” finding the arbitration clause to be
                             valid and the dispute to be arbitrable

[ECF 32, at ¶¶ 1-3, 8-14, 19]. The arbitration remains ongoing.
     After arbitration started, Indocarb filed this lawsuit. [ECF 1]. The case
was then referred to Magistrate Judge Kelly for pretrial proceedings in
accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules
72.C and 72.D of the Local Rules of Court for Magistrate Judges.
     Magistrate      Judge   Kelly   filed   a   Report   and   Recommendation,
recommending that the Court deny Defendants’ motion to dismiss, grant
Defendants’ motion to stay, and stay the entire litigation, including the
pending motion for preliminary injunction, until the parties’ arbitration
proceedings are done. [ECF 45].



                                       -5-
                          STANDARD OF REVIEW
      Litigants “must seek review by the district court by filing objections
within 14 days of the date of the Report and Recommendation with the Clerk
of the district court[.]” Brightwell v. Lehman, 637 F.3d 187, 193 n.7 (3d Cir.
2011) (cleaned up).
      If objections are timely filed, the Court shall “make a de novo
determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also
Fed. R. Civ. P. 72(b) (“The district judge must determine de novo any part of
the magistrate judge’s disposition that has been properly objected to.”).
      “When parties fail to file timely objections to a magistrate judge’s report
and recommendation, the Federal Magistrates Act does not require a district
court to review the report before accepting it.” Larson v. Garman, No. 1:16-cv-
2064, 2019 WL 1125877, at *1 n.1 (M.D. Pa. Mar. 12, 2019) (citing Thomas v.
Arn, 474 U.S. 140, 149 (1985)). In other words, by failing to file timely
objections, the parties have “waived [their] right to have this Court conduct
a de novo review of the factual and legal conclusions which form the bases for
… the Magistrate Judge’s decision.” Tice v. Wilson, 425 F. Supp. 2d 676, 680
(W.D. Pa. 2006) (cleaned up), aff’d, 276 F. App’x 125 (3d Cir. 2008).
      While de novo review is not required, as a matter of good practice, the
Third Circuit does expect district courts to “afford some level of review to
dispositive legal issues raised by the report.” Henderson v. Carlson, 812 F.2d
874, 878 (3d Cir. 1987). This Court has found that the appropriate scope of
review in this scenario is “the far more deferential standard of ‘plain
error.’” Tice, 425 F. Supp. 2d at 680. This standard tracks what other district
courts in the Third Circuit apply. See, e.g., Larson, 2019 WL 1125877, at *1
n.1 (holding that when no timely objection is filed, “the court need only satisfy
                                      -6-
itself that there is no clear error on the face of the record in order to accept the
recommendation.”) (citing Fed. R. Civ. P. 72(b), advisory committee
notes); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (holding that
the court will review the report and recommendation for “clear error” when the
parties failed to file timely objections).
      Under the plain-error standard, a court should only reject a magistrate
judge’s report and recommendation where there is an error that (1) is “clear or
obvious,” (2) affected “substantial rights,” and (3) “seriously affected the
fairness, integrity or public reputation of judicial proceedings.” Nara v. Frank,
488 F.3d 187, 197 (3d Cir. 2007) (cleaned up). Reversal for plain error “should
only be invoked with extreme caution in the civil context.” Fashauer v. N.J.
Transit Rail Operations, Inc., 57 F.3d 1269, 1289 (3d Cir. 1995). In fact, “plain
error review is so disadvantageous to the losing party” that the Third Circuit
has advised magistrate judges to caution litigants that a failure to timely file
objections “will waive the right to appeal.” Brightwell, 637 F.3d at 193 n.7
(cleaned up).
                          DISCUSSION & ANALYSIS
I.    The Court will apply a plain-error standard of review.
      Magistrate Judge Kelly issued her Report and Recommendation on
January 29, 2020. As a result, any objections were due on February 12, 2020.
Indocarb, however, did not file its objections until February 14, 2020—two days
after the deadline. [ECF 48]. It is clear Indocarb was aware of the deadline
because it dated its objections “February 12, 2020.” Yet Indocarb did not seek
an extension to file its objections. Nor does Indocarb offer any explanation or
justification for its tardiness.
      The deadline that this Court sets for filing objections is important, not
unlike the deadline for filing a notice of appeal in the Third Circuit. And
                                        -7-
Magistrate Judge Kelly explicitly warned Indocarb about the consequences for
failing to timely file objections. [ECF 45, at 12-13]. The Court therefore finds
that Indocarb has waived its untimely objections to the Report and
Recommendation and will apply a plain-error standard of review.1
II.     The Court will stay this case until the conclusion of the parties’
        arbitration proceedings.
        Defendants ask this Court to confirm that arbitration is the proper venue
for this case, which Indocarb disputes.
        Before an unwilling party can be compelled to arbitrate, the Court must
make determinations on the gateway issues of whether: “(1) a valid agreement
to arbitrate exists, and (2) the particular dispute falls within the scope of that
agreement.” Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160
(3d Cir. 2009) (citations omitted).
        To avoid arbitration, Indocarb made two arguments before Magistrate
Judge Kelly. First, Indocarb argued that the Transition Agreement, in its
entirety,    was     “procured    through    fraud,     fraudulent   inducement,
misrepresentation, unconscionability, and/or mistake.”          [ECF 37, at 8].
Second, Indocarb argued that its claims do not fall with the scope of the
Transition Agreement’s arbitration provision. [Id. at 21]. Magistrate Judge
Kelly was right that neither argument prevents this Court from staying the
litigation until the conclusion of the parties’ pending arbitration proceedings.
        A.    The arbitrator addresses            the   enforceability   of   the
              Transition Agreement.
        Before Magistrate Judge Kelly, Indocarb claimed that “there were
material misrepresentations made that induced the acceptance and execution
of the Release and Arbitration Clause.” [ECF 37, at 9]. Specifically, Indocarb


1   Defendants too did not file any objections.
                                       -8-
argued that Mr. Madhavan misrepresented that he would “continue to honor
his fiduciary duty as Vice President, act in Plaintiff’s best interest, and protect
the corporate assets so that they may be returned.” [Id. at 10]. According to
Indocarb, those misrepresentations were the only reason it entered into the
Transition Agreement containing the arbitration provision. [Id. at 11].
      Magistrate Judge Kelly correctly determined that this challenge was “to
the conditions under which [Indocarb] entered into the Transition Agreement”
and therefore “does not implicate the arbitration provision specifically.” [ECF
45, at 8-9]. For that reason, “any dispute about the validity of the Transition
Agreement must be resolved in arbitration.” [Id. at 9].
      The Supreme Court has clearly stated that while courts can hear a
challenge to an otherwise controlling arbitration agreement, that challenge
“must focus exclusively on the arbitration provision, rather [than on] the
contract as a whole.” S. Jersey Sanitation Co., Inc. v. Applied Underwriters
Captive Risk Assurance Co., Inc., 840 F.3d 138, 143 (3d Cir. 2016) (citing Rent-
A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 70 (2010)).           “If the challenge
encompasses the contract as a whole, the validity of that contract, like all other
disputes arising under the contract, is a matter for the arbitrator to decide.”
Id.
      In its briefs to Magistrate Judge Kelly, Indocarb raised a fraud defense
to the Transition Agreement as a whole. Indocarb never claimed that Mr.
Madhavan hid, misrepresented, or mistakenly added the arbitration provision.
[ECF 36-4, at 73-87, 142, 159, 173].       Instead, Indocarb asserted that Mr.
Madhavan essentially tricked it into entering into the Transition Agreement,
which happened to include an arbitration provision. Such a challenge does not
allow the Court to ignore the parties’ contractual agreement to arbitrate their


                                       -9-
disputes.2 See, e.g., Metcalf v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
768 F. Supp. 2d 762, 771–72 (M.D. Pa. 2011) (“To argue that Defendants made
misrepresentations about the agreement as a whole in attempting to invalidate
the arbitration provision, without specifically alleging misrepresentations or
fraud as to the arbitration clause itself, fails to raise a genuine issue of material
fact as to whether a valid arbitration clause existed.”); Lawson v. City of
Philadelphia, No. 18-1912, 2019 WL 934976, at *3 n.1 (E.D. Pa. Feb. 25, 2019)
(“Plaintiff Lawson alleges a grand conspiracy was at play when she signed the
JVA with Harris Defendants. She does not, however, specifically allege she
was fraudulently induced into the arbitration clause of the JVA.”) (cleaned up).
      B.     It was not plain error to conclude that the arbitrator must
             decide all arbitrability issues.
      Indocarb also argued that its claims fall outside the scope of the
arbitration agreement. [ECF 37, at 21-23]. Magistrate Judge Kelly correctly
concluded, however, that “whether the scope of the arbitration agreement
reached each of Indocarb’s claims must be decided by the arbitrator in the first
instance.” [ECF 45, at 10].
      Typically, courts get to decide whether a claim falls under the scope of
an arbitration agreement. But under the Federal Arbitration Act, “parties may
agree to have an arbitrator decide not only the merits of a particular dispute
but also gateway questions of arbitrability, such as whether the parties have
agreed to arbitrate or whether their agreement covers a particular
controversy.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524,


2 Indocarb’s untimely objections to Magistrate Judge Kelly’s Report and
Recommendation reinforce this conclusion. That is, Indocarb concedes in those
objections that it is “NOT seeking for the court to invalidate or void …the
Arbitration clause within the Transition Agreement.” [ECF 48, at 8 (all caps
in original)].
                                       - 10 -
529 (2019) (cleaned up). That’s because an “agreement to arbitrate a gateway
issue is simply an additional, antecedent agreement the party seeking
arbitration asks the federal court to enforce, and the FAA operates on this
additional arbitration agreement just as it does on any other.” Rent-A-Center,
561 U.S. at 70. And the Supreme Court recently clarified that there are no
exceptions to this delegation rule. It applies “even if the court thinks that the
argument that the arbitration agreement applies to a particular dispute is
wholly groundless.” Henry Schein, 139 S. Ct. at 529. Simply put, if the Court
finds that the parties delegated arbitrability—an analysis that exclusively
focuses on the contours of the parties’ arbitration agreement—the Court
cannot consider any other issue before referring the matter to arbitration.
      Given this rule, the Court must first determine whether the parties
delegated arbitrability to the arbitrator before tackling any “scope” issues.
      “Courts should not assume that the parties agreed to arbitrate
arbitrability unless there is clear and unmistakable evidence that they did so.”
Id. at 531 (cleaned up). Although it has not decided it, the Third Circuit has
observed that “virtually every circuit to have considered the issue has
determined that incorporation of the [AAA] arbitration rules constitutes clear
and unmistakable evidence that the parties agreed to arbitrate arbitrability.”
Chesapeake Appalachia, LLC v. Scout Petroleum, LLC, 809 F.3d 746, 763 (3d
Cir. 2016) (cleaned up). The reason being that “[t]he rules of the [AAA] provide
that arbitrators have the power to resolve arbitrability questions.” Henry
Schein, 139 S. Ct. at 528. Thus, the majority view is that it logically “follows
that by designating and incorporating the AAA rules, a contractual arbitration
provision delegates issues of arbitrability to the arbitrator.” loanDepot.com v.
Crosscountry Mortgage, Inc., No. 18-12091, 2019 WL 2613265, at *6 (D.N.J.
June 24, 2019) (citation omitted); see also McGee v. Armstrong, 941 F.3d 859,
                                     - 11 -
866 (6th Cir. 2019) (finding that the parties delegated the threshold
arbitrability question to an arbitrator where the provision stated that “any
dispute…shall be submitted to binding arbitration under the then existing
rules of the American Arbitration Association.”); Halliburton Energy Servs.,
Inc. v. Ironshore Specialty Ins. Co., 921 F.3d 522, 538 (5th Cir. 2019) (finding
that the parties intended “to submit questions of substantive arbitrability to
an arbitrator” where “the parties incorporated the AAA’s rules”); Zabokritsky
v. JetSmarter, Inc., No. 19-273, 2019 WL 2563738, at *4 (E.D. Pa. June 20,
2019) (“Here, the parties’ agreement and the incorporated AAA Rules commit
the threshold question of arbitrability to the arbitrator, not a court.”).3
      Based on this majority view, Magistrate Judge Kelly concluded that the
parties agreed to delegate the issue of arbitrability to the arbitrator. The
arbitration provision in the Transition Agreement states:
      [A]ny disagreement arising under this Agreement that is not
      resolved by agreement between the Parties, will be resolved by
      arbitration in accordance with the rules of the American
      Arbitration Association.




3 There is some support from district courts in this Circuit that simply
incorporating the AAA rules may not be enough to meet the “clear and
unmistakable test” in certain circumstances. See, e.g., Chong v. 7-Eleven, Inc.,
No. 18-1542, 2019 WL 1003135, at *10 (E.D. Pa. Feb. 28, 2019) (finding that
incorporation of the AAA rules was not enough to meet the “clear and
unmistakable” test when one of the parties to the arbitration agreement was
“unsophisticated.”); DCK N. Am., LLC v. Burns & Roe Servs. Corp, 218 F.
Supp. 3d 465, 472-74 (W.D. Pa. 2016) (finding that incorporation of the AAA
rules was not enough when the scope of the arbitration provision was not
“sweeping” and it was ambiguous which version of the AAA’s rules would apply
to the dispute). The Court need not (and does not) decide whether the majority
view is right, only whether it was plainly wrong for Magistrate Judge Kelly to
rely on it. It was not.
                                      - 12 -
[ECF 9-4, at 3] (emphasis added). Under the AAA’s standard Commercial
Arbitration Rules and Mediation Procedures, the “arbitrator shall have the
power to rule on his or her own jurisdiction, including any objections with
respect to the existence, scope, or validity of the arbitration agreement or to
the arbitrability of any claim or counterclaim.” AAA Commercial Arbitration
Rules & Mediation Procedures, Rule 7(a). At the administrative conference in
the ongoing arbitration proceedings, the parties mutually agreed to adopt the
AAA’s International Dispute Resolution Procedures, which provide that “[t]he
arbitral tribunal shall have the power to rule on its own jurisdiction, including
any objections with respect to the existence, scope, or validity of the arbitration
agreement(s), or with respect to whether all of the claims, counterclaims, and
setoffs made in the arbitration may be determined in a single arbitration.”
[ECF 32-9, at Art. 19]. Thus, under any set of potentially applicable AAA rules,
arbitrability is left to the arbitrator.
      In its untimely objections, Indocarb argues that Mr. Madhavan’s alleged
misconduct flows from obligations under a prior employment agreement. [ECF
48, at 1]. Mr. Madhavan counters that a release provision in the Transition
Agreement makes that impossible, because the release bars all claims related
to Mr. Madhavan’s employment with Indocarb. [ECF 39, at 6-8]. Indocarb
disagrees, claiming that the release provision is unenforceable. See generally
[ECF 48]. The consequence of this, according to Indocarb, is that if the release
is invalid, then the scope of its claims would fall within the prior employment
agreement, which has no arbitration provision.
      Even if this Court were to consider Indocarb’s untimely and forfeited
objections, the outcome would be the same. The enforceability of the release is
a condition precedent to determining the scope of the claims covered by the
arbitration provision. This “scope” issue is one of arbitrability and it was not
                                           - 13 -
plain error to find that the parties delegated it to the arbitrator. See, e.g.,
loanDepot.com, 2019 WL 2613265, at *7 (“There is no preclearance or
gatekeeper role for the court” because the parties delegated arbitrability, so
“loanDepot’s vehement arguments against arbitrability may be presented to
the arbitrator, who has sole authority to decide that issue.”); Varcak v. Envoy
Mortgage LTD., No. 19-954, 2019 WL 6887192, at *5-6 (D. Or. Nov. 22, 2019)
(refusing to address whether “Envoy failed to satisfy a condition precedent to
arbitration” when the parties “agreed to arbitrate arbitrability”).
      Because it was not plain error to find that the Transition Agreement’s
arbitration provision, on its face, “clearly and unmistakably” delegates
arbitrability issues to the arbitrator, this Court will not address Indocarb’s
argument that its claims rest outside the scope of the provision.        Those
determinations are for the arbitrator. Should the arbitrator decide, at any
point, that it lacks authority over certain of Indocarb’s claims, Indocarb may
move to resume such claims in this Court.
     C.     A stay of all claims, including those against Indocarb AC
            LLC, is appropriate.
      Indocarb also argued before Magistrate Judge Kelly that its claims
against Indocarb AC LLC are not subject to arbitration because Indocarb AC
LLC is not a party to the Transition Agreement.         Based in part on this
argument, Magistrate Judge Kelly decided to stay, rather than dismiss, the
case.4 The Court will adopt this recommendation.
      “[C]ourts have typically granted stays when there are both arbitrable
and non-arbitrable claims in the same action and significant overlap exists
between the parties and the issues.” Heller v. Deutsche Bank AG, No. 04-3571,


4Defendants did not object to this aspect of the Report and Recommendation,
and so the Court also assesses this issue under a plain-error standard.
                                     - 14 -
2005 WL 665052, at *6 (E.D. Pa. Mar. 17, 2005) (citation omitted). The claims
against Indocarb AC LLC substantially overlap with the claims against Mr.
Madhavan. Indocarb alleges that Mr. Madhavan misappropriated its assets
and then transferred them to Indocarb AC LLC. [ECF 1, at ¶¶ 61-63]. If
Indocarb did not, in fact, misappropriate those assets, then Indocarb AC LLC
cannot be liable for its role in the alleged scheme.
      Given this overlap, allowing claims to move forward simultaneously in
this Court and in arbitration would present a substantial risk of inconsistent
results—especially since Indocarb has filed its entire complaint as a
counterclaim in the pending arbitration. There is also a possibility that the
arbitrator could decide that certain claims against Mr. Madhavan fall outside
the scope of the arbitration provision. Under these circumstances, Magistrate
Judge Kelly made the right call by recommending a stay. See Progressive
Pipeline Mgmt., LLC v. N. Abbonizio Contractors, Inc., No. 10-4551, 2011 WL
1343031, at *9 (E.D. Pa. Apr. 7, 2011) (“In the interests of judicial economy and
so as to avoid the possibility of inconsistent results, we will exercise our
discretion and stay the litigation against Arch pending the outcome of the
arbitration proceedings between Plaintiff and Abbonizio.”).
      D.    The stay includes the motion for preliminary injunction.
      By that same token, it was not plain error for Magistrate Judge Kelly to
stay Indocarb’s motion for preliminary injunction. [ECF 45, at 12]. Whether
this motion falls within the scope of the arbitration agreement as to Mr.
Madhavan is for the arbitrator to decide, and the claims against Indocarb AC
LLC overlap with the claims against Mr. Madhavan.
                                CONCLUSION
      After reviewing all relevant submissions and Magistrate Judge Kelly’s
Report and Recommendation, the Court enters the following order:
                                      - 15 -
      AND NOW, this 2nd day of April, 2020:
      IT IS HEREBY ORDERED that the Report and Recommendation
[ECF 45] is ADOPTED as the Opinion of the Court, as supplemented by this
Memorandum Opinion and Order. Defendants’ amended motion to dismiss, or
in the alternative, motion to stay pending arbitration [ECF 32] is GRANTED
in part and DENIED in part. The amended motion to dismiss is denied, and
the motion to stay pending arbitration is granted.         Indocarb’s motion for
preliminary injunction [ECF 3] is stayed until the completion of the arbitration
proceedings pending before the American Arbitration Association.
                                              BY THE COURT:

                                              /s/ J. Nicholas Ranjan
                                              United States District Judge




                                     - 16 -
